Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 10, 15-16 and 21-27 are allowed. 
Independent claim 10 is allowed because the prior art does not teach or suggest a method comprising: providing an electric integrated circuit die and a waveguide die over a photoelectric integrated circuit die, wherein the waveguide die comprises a semiconductor base portion and a plurality of semiconductor pillar portions protruding from the semiconductor base portion, and the plurality of semiconductor pillar portions arc between the semiconductor base portion and the photoelectric integrated circuit die; forming an encapsulation material over the photoelectric integrated circuit die to encapsulate the electric integrated circuit die and the waveguide die; and grinding the encapsulation material and the waveguide die to remove the semiconductor base portion until the plurality of semiconductor pillar portions are revealed; in combination with the other recited limitations in the claim. 
Claims 15-16 and 21-27 are allowable as dependent upon claim 10.
Claims 17, 19, and 28-32 are allowed. 
Independent claim 17 is allowed because the prior art does not teach or suggest a method comprising: providing an electric integrated circuit die and a semiconductor substrate over a photoelectric integrated circuit die; forming an encapsulation material over the photoelectric integrated circuit die; patterning the semiconductor substrate to form a waveguide die comprising a plurality of semiconductor pillar portions after forming the encapsulation material over the photoelectric integrated circuit die; in combination with the other recited limitations in the claim. 
Claims 19 and 28-32 are allowable as dependent upon claim 17.
Claims 33-35 are allowed. 
Independent claim 33 is allowed because the prior art does not teach or suggest a method comprising: providing an electric integrated circuit die and a waveguide die over a photoelectric integrated circuit die, wherein the waveguide die comprises a semiconductor base portion, a plurality of semiconductor pillar portions protruding from the semiconductor base portion, and a dielectric layer encapsulating the plurality of semiconductor pillar portions, wherein the plurality of semiconductor pillar portions and the dielectric layer have the same thickness; forming an encapsulation material over the photoelectric integrated circuit die to encapsulate the electric integrated circuit die and the waveguide die; in combination with the other recited limitations in the claim. 
Claims 34 and 35 are allowable as dependent upon claim 33.
Prior art reference Peterson et al. (2015/0037044; “Peterson”) is the closest prior art of record in this application. However, Peterson fails to disclose the semiconductor pillar limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883